 1                                                                    The Hon. Richard A. Jones
 2
 3
 4
 5                          UNITED STATES DISTRICT COURT FOR THE
                              WESTERN DISTRICT OF WASHINGTON
 6
                                        AT SEATTLE
 7
 8    UNITED STATES OF AMERICA,                           No. CR18-174-RAJ
 9                            Plaintiff,
10                     v.
                                                          ORDER OF FORFEITURE
11    IVAN VALDEZ SOTO,
12
                            Defendant.
13
14
15          THIS MATTER comes before the Court on the United States’ Motion for Entry of
16 an Order of Forfeiture seeking to forfeit to the United States Defendant Ivan Valdez
17 Soto’s interest in the following property:
18           • A judgment for a sum of money in the amount of $1,200, representing
19               proceeds the Defendant obtained, directly or indirectly, as a result of the
20               offense set forth in Count 1 of the Superseding Indictment.
21          The Court, having reviewed the papers and pleadings filed in this matter, hereby
22 FINDS entry of an Order of Forfeiture is appropriate because:
23          • The Defendant was charged by a Superseding Indictment that included a
24              forfeiture allegation providing notice that the United States was seeking,
25              pursuant to 21 U.S.C. § 853(a), the forfeiture of a judgment for a sum of
26              money representing the proceeds the Defendant obtained as a result of the
27              offense set forth in Count 1 of the Superseding Indictment (Conspiracy to
28

     Order of Forfeiture - 1                                                UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     United States v. Ivan Valdez Soto, CR18-174-RAJ
                                                                            SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
 1                Distribute Controlled Substances in violation of 21 U.S.C. §§ 841(a)(1),
 2                (b)(1)(C), and 846), (Dkt. No. 139 at 2–3, 17–18);
 3          • Pursuant to the Plea Agreement, the Defendant agreed to forfeit his interest in
 4                the above-described judgment for a sum of money (Dkt. No. 248, ¶ 12);
 5          • The evidence in the record, including information contained within the Plea
 6                Agreement, has established the requisite nexus between the above-described
 7                sum of money and an offense of conviction, pursuant to Federal Rule of
 8                Criminal Procedure (“Fed. R. Crim. P.”) 32.2(b)(1)(B); and
 9          • No ancillary proceeding is required to the extent that the forfeiture consists of a
10                judgment for a sum of money, pursuant to Fed. R. Crim. P. 32.2(c)(1).
11
12          NOW, THEREFORE, THE COURT ORDERS:
13          1)       Pursuant to 21 U.S.C. § 853(a), the Defendant’s interest in the above-
14 identified sum of money is fully and finally forfeited, in its entirety, to the United States;
15          2)       No right, title, or interest in this sum of money exists in any party other
16 than the United States;
17          3)       Pursuant to Fed. R. Crim. P. 32.2(b)(4)(A)-(B), this order will become final
18 as to the Defendant at the time he is sentenced, it will be made part of the sentence, and it
19 will be included in the judgment;
20          4)       Pursuant to Fed. R. Crim. P. 32.2(e), in order to satisfy, in whole or in part,
21 this sum of money the United States may move to amend this order, at any time, to
22 substitute property having a value not to exceed $1,200; and
23          ///
24          ///
25          ///
26          ///
27          ///
28          ///

     Order of Forfeiture - 2                                                  UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
     United States v. Ivan Valdez Soto, CR18-174-RAJ
                                                                              SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
1           5)      The Court will retain jurisdiction in this case for the purpose of enforcing
2 this order.
3
4           DATED this 1st day of April, 2019.
5
6                                                      A
7                                                      The Honorable Richard A. Jones
8                                                      United States District Judge
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Order of Forfeiture - 3                                                UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     United States v. Ivan Valdez Soto, CR18-174-RAJ
                                                                            SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
